United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1159
                        ___________________________

                     Bruce H. Bokony; Brandon H. Bokony

                                    Plaintiffs - Appellants

                                        v.

     Department of Defense, Secretary of Defense, Christopher C. Miller; The
 Department of the Navy, Kenneth J. Braithwaite, Secretary of the Department of
 the Navy; Alvin Holsey, Commander Navy Personnel Command, Rear Admiral;
                 Does, United States Navy Personnel Command

                                   Defendants - Appellees
                                 ____________

                    Appeal from United States District Court
                  for the Eastern District of Arkansas - Central
                                 ____________

                            Submitted: June 24, 2021
                               Filed: July 1, 2021
                                 [Unpublished]
                                 ____________

Before BENTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Bruce Bokony and his incapacitated adult son, Brandon, appeal after the
district court dismissed the action they brought against certain Department of
Defense (DoD) defendants for injunctive and declaratory relief, and reinstatement
of Brandon’s TRICARE health insurance coverage. Having jurisdiction under 28
U.S.C. § 1291, this court affirms the judgment of the district court to the extent the
court concluded that it lacked jurisdiction, and otherwise reverses and remands with
instructions to dismiss the action in its entirety for lack of subject-matter jurisdiction.

       In 2001, when Brandon was 18 years old, the Social Security Administration
determined that he was disabled. In 2012, at the age of 60, Bruce became eligible
as a Navy retiree to receive various military benefits, including TRICARE health
insurance coverage for his dependents. Brandon enrolled in the coverage in 2012
and continued to receive coverage until 2017. At that time, Bruce received
notification that he was required to recertify that, among other things, he provided
over fifty percent of Brandon’s financial support in order for Brandon to continue to
receive benefits. Bruce completed the application for recertification, but Brandon’s
healthcare coverage was terminated after the Navy Personnel Command concluded
that Bruce did not provide over fifty percent of Brandon’s financial support. After
additional communications did not resolve the issue to their satisfaction, the
Bokonys sought recourse in the district court, alleging that the termination of
Brandon’s healthcare benefits was the result of a violation of the governing statutes
and regulations, ran afoul of estoppel principles, was arbitrary and capricious, and
denied Brandon due process under the Fifth Amendment.

      The district court concluded that it lacked subject matter jurisdiction to review
the DoD’s ultimate determination that Brandon did not qualify as Bruce’s dependent
under 10 U.S.C. § 1072(2)(D)(iii), which defines a “dependent” as a child who is
incapable of self-support and who depends on a former member of a uniformed
service “for over one-half of the child’s support.” The district court further
concluded that the Bokonys’ constitutional and other challenges—including to the
DoD’s method of evaluating statutory dependency—failed on the merits.

      Upon de novo review, this court concludes that the statutory bar on review
precludes jurisdiction over the Bokonys’ complaint, which sought to challenge the
DoD’s conclusion that Brandon was not Bruce’s dependent, and establish Bruce’s
                                           -2-
entitlement to TRICARE healthcare coverage. See 10 U.S.C. § 1084 (a
determination of dependency is conclusive and may not be reviewed in any court
absent fraud or gross negligence); Wheeler v. United States, 11 F.3d 156, 159 (Fed.
Cir. 1993) (Secretary’s determination of who is covered under definitions in § 1072
is an unreviewable part of the Secretary’s determination of dependency; § 1084 does
not distinguish between factual questions, such as finding of dependency, and legal
questions, such as interpretation of a statutory term defining who is covered by
health plan); see also Key Med. Supply, Inc. v. Burwell, 764 F.3d 955, 962, 965 (8th
Cir. 2014) (standard of review; where broad statutory bar shields administrative
action from judicial review, this court may not inquire into whether agency decision
is arbitrary, capricious, or procedurally defective; statutory bar applies absent viable
ultra vires argument or substantial constitutional question); McNary v. Haitian
Refugee Ctr., Inc., 498 U.S. 479, 494-95 (1991) (distinguishing actions where
essence of claim is entitlement to payment or substantive declaration that claimants
are entitled to certain status under relevant administrative program—as success in
procedural objections would have the practical effect of establishing entitlement to
benefits—from actions challenging agency’s procedures where success would
entitle claimants to have administrative case reopened and applications
reconsidered; action falling into latter category was unimpaired by statutory bar to
judicial review).

       The judgment is affirmed in part and reversed in part, and the case is remanded
with instructions to dismiss the complaint for lack of subject matter jurisdiction.
                     ___________________________________




                                          -3-